Citation Nr: 1014606	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  04-28 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to a rating in excess of 20 percent for 
lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1973 to November 1976.  These matters are before the 
Board of Veterans' Appeal (Board) on appeal from an August 
2003 rating decision by the Cleveland RO which denied a claim 
to reopen the claim of service connection for a psychiatric 
disorder and denied an increased rating for lumbar strain.  
In July 2006, a videoconference hearing was held before the 
undersigned; a transcript of this hearing is associated with 
the claims file.  At the time of the hearing, the veteran's 
claims file was in the jurisdiction of the Reno RO, as he 
resided in that state.  The claims file then contained an 
unrevoked power of attorney designating Texas Veterans 
Commission (TVC) as his representative.  TVC does not have a 
presence in Nevada, where the videoconference hearing was 
held.  The Veteran was advised of this and of alternate 
representation options in conjunction with his 
videoconference hearing in July 2006; he waived 
representation.  In December 2006 the Board found that new 
and material evidence had been presented and reopened the 
claim of service connection for a psychiatric disorder.  That 
matter (on de novo review) and the matter of the rating for 
lumbar strain were remanded for additional development.  The 
Veteran now resides in Texas, and is represented by the 
Disabled American Veterans.  

The matter of the rating for lumbar strain is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if any action on 
his part is required. 


FINDINGS OF FACT

1.  The Veteran's major depressive disorder was aggravated by 
his service-connected lumbar strain.

2.  A psychotic disorder was not manifest during, or prior 
to, service; affirmative evidence establishes that the 
Veteran's psychotic disorder is related to an intercurrent 
postservice head injury; his personality disorder and mental 
retardation are not compensable disabilities.
CONCLUSIONS OF LAW

1.  Service connection for major depressive disorder is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

2.  Service connection for a psychiatric disorder other than 
major depressive disorder is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).
When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

With respect to the claim for service connection for major 
depressive disorder, inasmuch as the benefit sought is being 
granted, there is no reason to belabor the impact of the VCAA 
on the matter; any notice defect or duty to assist failure is 
harmless.  

Regarding the claim of service connection for other 
psychiatric disorders, the Veteran was advised of VA's duties 
to notify and assist in the development of his claim.  
Mayfield, 444 F.3d at 1333.  A September 2003 letter 
explained the evidence necessary to substantiate the claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  Even though this 
claim was previously adjudicated as a claim to reopen, the 
September 2003 letter provided him with proper notice of what 
evidence is necessary to substantiate a service connection 
claim on de novo review.  The Veteran is not prejudiced by 
any technical notice deficiency (including in timing) that 
may have occurred earlier in the process as he has had ample 
opportunity to respond/supplement the record, including 
during his hearing before the undersigned.  In compliance 
with Dingess/Hartman, 19 Vet. App. at 473, a September 2008 
letter informed the Veteran of disability rating and 
effective date criteria.  The case was thereafter 
readjudicated in a May 2009 supplemental statement of the 
case (SSOC).

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's service medical records (STRs) has been 
completed and the record contains Social Security 
Administration (SSA) records as well as VA and private 
treatment records.  The Veteran has provided testimony as 
well as numerous written statements in addition to a 
statement from his wife.

In connection with this claim, a VA examination was performed 
in 2007 and a Veterans Health Administration (VHA) medical 
advisory opinion was secured in 2009.  Taken together, these 
examinations are adequate for adjudication purposes as the 
2007 examiner had the claims files for review, obtained a 
reported history from the Veteran, and conducted a thorough 
examination.  Any deficiencies in the 2007 examination were 
remedied by the 2009 medical opinion which was prepared by a 
Board-certified psychiatrist who had the claims files for 
review and referred to the evidence of record in his/her 
opinion.  The psychiatrist also provided rationales for 
his/her conclusions.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (finding that VA must provide an examination that is 
adequate for rating purposes).  The Veteran was advised of 
the opinion, and had opportunity to respond.  The Board is 
satisfied that evidentiary development is complete; VA's 
duties to notify and assist are met.  The Veteran is not 
prejudiced by the process in this matter.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II.  Service connection for a psychiatric disorder

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability that is proximately due to, or the result 
of, or aggravated by a service-connected disease or injury.  
Establishing service connection on a secondary basis 
requires: (1) Competent evidence (a medical diagnosis) of a 
current disability (for which secondary service connection is 
sought); (2) evidence of a service connected disability; and 
(3) competent evidence that the current disability was either 
(a) caused or (aggravated) by the service connected 
disability. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995)(en banc).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to 
implement the Allen decision.  The revised 38 C.F.R. § 3.310 
institutes additional evidentiary requirements that must be 
satisfied before aggravation may be conceded and service 
connection granted. In essence, it provides that in an 
aggravation secondary service connection scenario, there must 
be medical evidence establishing a baseline level of severity 
of disability prior to when aggravation occurred, as well as 
medical evidence showing the level of increased disability 
after aggravation occurred.  As the Veteran's claim was 
pending prior to the effective date of the revised 38 C.F.R. 
§ 3.310, the Board will consider the version in effect prior 
to October 10, 2006, as it is more favorable to the claimant.  
See Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims files, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

A.  Major Depressive Disorder

The evidence shows that the Veteran currently has a major 
depressive disorder (VA outpatient treatment records and VA 
examination and medical opinion reflect that major depressive 
disorder is diagnosed).  However, his STRs are silent for any 
complaints, findings, treatment, or diagnosis of major 
depressive disorder (STRs reflect 1973 and 1974 reports of 
medical history denying complaints of depression).  
Consequently, service connection for major depressive 
disorder on the basis that such became manifest in service 
and persisted is not warranted.  Furthermore, there is no 
competent evidence in the record showing or suggesting that 
the Veteran's major depressive disorder is somehow directly 
related to his service.  

The Veteran's theory of entitlement in this matter appears to 
be that service connection for a mental disability is 
warranted as he had a nervous breakdown within one year of 
service (July 2004 substantive appeal).  Entitlement to 
service connection for a psychotic disorder on a presumptive 
basis is discussed below.

The Board must address every theory of entitlement raised by 
the record.  As was noted above, there are three requirements 
that must be met to substantiate a claim of secondary service 
connection.  Of these, it is shown that he has major 
depressive disorder, the disability for which service 
connection is sought, and that he has established service 
connection for lumbar strain.  The remaining question is 
whether the service-connected lumbar strain disability caused 
or aggravated his major depressive disorder.

The 2007 VA mental disorders examiner noted that the Veteran 
has a "symptom complex which related to feeling depressed, 
secondary to chronic pain."  The examiner noted that these 
symptoms began approximately 15 years ago, in 1992.  In the 
medical opinion section of the examination report, the 
examiner noted that the diagnosed major depressive disorder 
"was, in part, related to chronic pain that he has been 
experiencing from back and neck."  The 2009 VHA opinion 
likewise concluded that "based on [the Veteran's] records it 
is evident that the depressive disorder was not caused by but 
was aggravated by chronic back pain.  Chronic pain is known 
to cause worsening of depressive symptoms.  In my opinion, it 
is as likely as it is not that the chronic back pain 
aggravated the depressive disorder."  

Based upon the foregoing, the Board finds, resolving 
reasonable doubt in the Veteran's favor, that the evidence 
establishes that the Veteran's major depressive disorder is 
secondary to his service-connected lumbar strain and that 
secondary service connection for major depressive disorder is 
warranted.

B.  Other Psychiatric Disorders 

As is noted above, the Veteran's theory of entitlement in 
this matter appears to be that service connection for a 
mental disability is warranted as he had a nervous breakdown 
within one year after service (July 2004 substantive appeal).  

The 2009 VHA opinion diagnoses included a chronic psychotic 
disorder, a personality disorder, and borderline intellectual 
functioning versus mild mental retardation.  Notably, a 
personality disorder (of itself, without superimposed 
pathology) and mental retardation are not compensable 
disabilities under VA regulation.  38 C.F.R. § 3.303(c).

Service connection a psychosis may be presumed if evidence 
shows that it became manifest to a degree of 10 percent or 
more within the first year after service.  The presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in § 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d)(1).

The evidence of record establishes that the Veteran served on 
active duty from July 1973 to November 1976.  His STRs for 
his active service do not show any complaints of, treatment 
for or diagnosis of a psychotic disorder.

A September 1977 record of VA follow-up treatment for 
psychotic episodes notes that the Veteran fell and hit his 
head in July 1977 and thereafter had bizarre experiences.  It 
was noted that there was no previous psychiatric history.  A 
March 1978 VA examination report notes that in July 1977 the 
Veteran "slipped and fell and bumped his head" and that he 
was "probably knocked unconscious".  Immediately 
afterwards, "[h]is behavior was erratic and bizarre . . . in 
that he was throwing things, tearing up things, just 'went 
off' . . . ."  He was then "brought under sedation by 
police" to a private hospital where he remained for 8 days.  
The Veteran described that since that time he must monitor 
his social interaction and attention to avoid "flipping 
out."  
A December 1991 private physician's report notes that the 
Veteran had a laceration on his head from an automobile 
accident in 1981.  During a 1994 VA examination, the Veteran 
reported that he was in a "very serious car accident and 
sustained severe head trauma."  In a December 2001 VA 
outpatient treatment record, the Veteran related his problems 
(hearing voices) to a car accident.

During the 2007 VA examination, the Veteran reported that his 
auditory hallucinations preceded military service.  He also 
described a head injury in 1980 "in which his head went 
through the window of the car" and he lost consciousness.  
The Veteran reported that he was discharged with no extended 
inpatient stay and that the only residuals of the incident 
were balance problems.  He reported that his hallucinations 
did not increase in frequency or intensity after his head 
injury in 1980.  The examiner noted that different providers 
were unconvinced with the Veteran's veracity and that "in 
psychiatry we are dependent upon the patient or the evaluee 
to describe symptoms as there is no objective test to 
determine the presence of hallucinations."  The 2007 
examiner opined that "schizophrenia would have likely have 
been present during his service career and may have been 
somewhat aggravated during the service, but likely predated 
the service as well based upon his description of timeframe 
of illness."

The Board-certified psychiatrist who prepared the 2009 VHA 
opinion concluded that the Veteran's psychiatric symptoms 
started after his post-service head injury.  Based on 
relatively contemporaneous records which referenced a 
hospital stay of 8 days, the examiner concluded that "given 
the duration of the hospitalization the head injury appears 
to be of significant severity to cause altered behavior and 
chronic psychosis."  He concluded that "the head injury led 
to the psychotic disorder and altered behavior."  The 
psychiatrist explained the reasoning behind his conclusion:  
(1) "[c]hronic psychotic disorder due to head injury is a 
known medical disorder"; (2) there was a temporal 
relationship between the event (head injury) and the onset of 
symptoms; (3) the head injury was of sufficient severity; (4) 
the Veteran had no previous psychotic problems; and (5) there 
were additional symptoms like headaches and cognitive 
problems which are typical in a chronic psychotic disorder 
like the Veteran's. 

The Board finds that the 2009 VHA opinion constitutes 
affirmative evidence contrary to the presumption that the 
Veteran's psychotic disorder is related to service.  Rather 
the affirmative evidence establishes that the Veteran's 
psychotic disorder is related to the intercurrent head injury 
he sustained after service.  Thus, the presumption is 
rebutted and service connection under the presumption is not 
warranted.

The claim must still be reviewed to determine whether service 
connection can be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, 
the Board has considered whether the Veteran is entitled to 
service connection for a psychotic disorder on a direct basis 
or based on aggravation.  STRs are silent for any complaints 
of, treatment for or diagnosis of a psychotic disorder.  

The Veteran has contended that his psychotic disorder 
preexisted service and the 2007 VA examiner concluded, based 
upon the Veteran's description of the timeframe of his 
illness, that schizophrenia was "likely" present in service 
and "may have been somewhat aggravated" in service.  The 
Board finds the opinion of the 2007 examiner in this regard 
to have no probative value as it is speculative and is based 
entirely upon the Veteran's statements which are unsupported 
by factual evidence, and are deemed not credible.

The 2007 examiner indicated that a preexisting psychosis 
"may have" been aggravated in service.  The United States 
Court of Veterans Appeals (Court) has held that the use of 
equivocal language such as "may have" makes a statement by 
an examiner speculative in nature.  See Bostain v. West, 11 
Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus); see also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language by a 
physician is too speculative).  As the 2007 examiner's 
opinion is speculative, it cannot provide a competent basis 
to grant the claim based on aggravation.

Further, the conclusions of the 2007 examiner are lacking in 
probative value because, by the examiner's own admission, 
they are based solely upon the Veteran's reports.  The Board 
is not obligated to accept medical opinions premised on a 
veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  This is particularly true 
where, as here, the Veteran's statements are not credible.  
Significantly, his STRs contain no mention of psychotic 
complaints, treatment, or diagnosis.  Likewise, psychiatric 
treatment records dated in 1977 note no psychiatric history 
prior to his post-service head injury.  Further, he stated in 
the 1970s and as late as 2001 that he had the onset of 
psychotic symptoms, like hearing voices, after post-service 
head trauma.  

The Veteran's statements in 2007, that he heard voices prior 
to service, during service, and that have persisted since 
service, are self- serving/compensation-driven, and in the 
absence of a more contemporaneous (i.e. to service) notation 
of hearing voices or any corroboration, are considered not 
credible.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) 
(citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) for 
the proposition that Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran); Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (Board is not bound to accept 
uncorroborated account of veteran's medical history but must 
assess the credibility and weight of the evidence provided by 
the veteran rejecting it); see also Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007) ("A mere conclusion by a medical 
doctor is insufficient to allow the Board to make an informed 
decision as to what weight to assign to the doctor's 
opinion").  

As discussed above, the highly probative and persuasive 
opinion of the VA psychiatrist in 2009 determined that the 
Veteran's psychotic disorder was related to a post-service 
head injury.  Thus, the preponderance of the evidence is 
against finding that a psychotic disorder is directly related 
to service, or was aggravated by a service-connected 
disability.  For these reasons, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a psychotic disorder on a direct, 
secondary, or presumptive basis.  Consequently, the benefit 
of the doubt doctrine does not apply; this claim must be 
denied.

ORDER

Service connection for major depressive disorder is granted.

Service connection for a psychiatric disorder other than 
major depressive disorder is denied.


REMAND

The increased rating claim for lumbar strain was remanded in 
December 2006 to obtain a VA orthopedic examination to 
ascertain the current severity of the disability.  The 
Veteran reported for the examination in April 2009, but the 
examiner noted that the Veteran declined doing many parts of 
the exam, stating that his back was very painful because he 
had been without his medication for six days.  As a result, 
the examiner was unable to assess the current severity of the 
Veteran's service-connected spine disorder.  The Veteran has 
indicated that he is prepared to co-operate if another 
examination is scheduled.  Accordingly, another attempt 
should be made to schedule the Veteran for a complete VA 
examination.  The Veteran is to be prepared to co-operate 
when he is examined, as such is critical to his claim.  

The veteran is advised that under 38 C.F.R. § 3.655(b) when a 
claimant fails (without good cause) to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  The Board notes that a 
failure to co-operate on examination would be considered 
equivalent of failure to report. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA orthopedic 
examination to ascertain the current 
severity of the veteran's lumbar strain.  
The veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should be 
provided copies of the current criteria 
for rating spine disorders and those in 
effect prior to September 26, 2003, and 
clinical findings reported must be 
adequate for rating the disability under 
both the current and the prior criteria 
for rating lumbar strain.  The examiner 
should explain the rationale for all 
opinions given.

2.  Then, readjudicate the claim for an 
increased rating for lumbar strain.  If it 
remains denied, the RO should issue an 
appropriate SSOC, and afford the Veteran 
the opportunity to respond.  The case 
should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


